                     Case 1:15-cv-02326-ER Document 196 Filed 10/27/20 Page 1 of 1
                                            LAW OFFICE OF
                                         JUSTIN A. ZELLER, P.C.
 J USTIN A. Z ELLER
 JAZELLER @ ZELLERLEGAL . COM
                                                                                                 T ELEPHONE : 212.229.2249
 J OHN M. G URRIERI                                                                               F ACSIMILE : 212.229.2246
 JMGURRIERI @ ZELLERLEGAL . COM




                                                                  2FWREHU൬൱൬൪൬൪

         VIA ECF

         Hon. Edgardo RamosUnited States District Judge
         United States District Court for the Southern District of New York
         ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

         Re: Alvarado Balderramo et al v. Go New York Tours Inc. et al൫൯&9൬൭൬൰ (5

         Dear Judge Ramos:

                  ๠LV ¿UP UHSUHVHQWV WKH SODLQWL൵V LQ the above-referenced action. ๠e SODLQWL൵V ZULWH WR
         FODULI\WKHSUHYLRXVOHWWHUVXEPLWWHGWKLVPRUQLQJZKHUHSODLQWL൵VPRYHGWRFRPSHODOWHUQDWHO\ for
         D ൭൱൬ FRQIHUHQFH DQG IRU DQ Hxtension of time to RSSRVH defendants’ motioQ IRU VXPPDU\
         judgment. See (&)1R൫൳൭,QWKDWOHWWHUWKHSODLQWL൵VQHJOHFWHGWRPHQWLRQWKDWWKHSODLQWL൵V’
         RSSRVLWLRQWRWKHVXPPDU\MXGJPHQWPRWLRQLVGXHRQ2FWREHU൬൳൬൪൬൪7RGD\WKH&RXUWRUGHUHG
         GHIHQGDQWVWRUHSO\WRSODLQWL൵V’ OHWWHUE\2FWREHU൭൪൬൪൬൪๠HSODLQWL൵VKHUHE\FODULI\WKHLUOHWWHU
         and move to extend the OctREHU൬൳൬൪൬൪ GHDGOLQHWRRSSRVHWKHVXPPDU\MXGJPHQWPRWLRQXQWLO
         either two weeks after the defendDQWV UHVSRQG WR SODLQWL൵V’ GLVFRYHU\ GHPDQGV or LI WKH &RXUW
         GHQLHVSODLQWL൵V’ PRWLRQWRFRPSHORQHZHHNDIWHUWKDWGDWH

                  ,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

Plaintiffs' motion for an extension of time to     5HVSHFWIXOO\VXEPLWWHG
oppose defendants' motion for summary judgment
is GRANTED. The opposition will be due either
two weeks after defendants respond to plaintiffs'
discovery demands (in which case the parties       -RKQ0*XUULHUL
must appraise the Court of such production), or if
the Court denies plaintiffs' motion to compel, one
week after that date. SO ORDERED.



                                  10/27/2020



                                      277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
